Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “an estimating-side obtaining unit configured to obtain … “; “an identifier configured to store a reference … “; “an estimating-side detecting unit configured to detect …”; “an estimating-side measuring unit configured to measure …”; “a specifying unit configured to specify …”; and “an estimating unit configured to estimate …”, in claim 1
-- “a predicting unit configured to predict … “

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 7 recites the limitation of: “an action-estimating program installed on a computer storing a reference for identifying a plurality of articulations of a subject, the program comprising”. In the other hand, the specification states: “In the case of record media, the program should be installed on the computer or the like. The record media storing the program may be reusable and not one-time use only. As reusable record media, for example, CD-ROM may be employed, but the record media is not limited to this”, (Par. 0112, Applicant’s published specification). As shown in the specification, the record media is not limited, to the CD-ROM, as such the specification does not preclude the computer program from being a carrier wave (i.e., Signal). A claim drawn to such a computer program that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. The Examiner suggests the following amendment: “an action-estimating non-transitory program installed on a computer storing a reference for identifying a plurality of articulations of a subject, the program comprising”, or “a non-transitory action-estimating program installed on a computer storing a reference for identifying a plurality of articulations of a subject, the program comprising”, to be consistent with the guidelines for Subject Matter Eligibility of Computer readable media, 1351 OG 212, Feb. 23, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al, (“A Depth Video Sensor-Based Life-Logging Human Activity Recognition System for Elderly Care in Smart Indoor Environments”, Sensors 2014, 14, 11735-11759; doi:10.3390/s140711735) in view of Shen et al, (US-PGPUB 2010/0303303).



In regards to claim 1, Ahmad discloses action-estimating device comprising: 
an estimating-side obtaining unit configured to obtain a plurality of time-series images in which one or more subjects appear, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); 
an estimating-side detecting unit configured to detect a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]);
an estimating-side measuring unit configured to measure coordinates and depths of the plurality of articulations appearing in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]. Further, the depth values of joint points location in the human silhouettes encode the presence of the features, [i.e., the depth values are implicitly measured for the plurality of joint points in the t frame]);
a specifying unit configured to specify an articulation group belonging to one subject among the plurality of articulations, based on displacement in the plurality of time-series images of the coordinate and the depth of each measured articulation, (see at 
an estimating unit configured to estimate an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, and the depth silhouettes of the joint points coordinate, “the whole of the articulation group”, as shown in Fig. 14).
Ahmad does not expressly disclose an identifier configured to store a reference for identifying a plurality of articulations of a subject; and that the detected plurality of articulations appearing in each time-series image being based on the reference for identifying a plurality of articulations.
	However, Shen et al discloses an identifier configured to store a reference for identifying a plurality of articulations of a subject, (see at least: Par. 0017, receiving by the computing device action sequence information (in real time or previously recorded) as a set of labeled points for each image, wherein the received information comprises a detecting a plurality of articulations appearing in in each time-series image based on the reference for identifying a plurality of articulations, (see at least: Par. 0017, processing the action sequence information using the methods of the invention (i.e., solve the action recognition problem) to find a probable match by comparing the information to a reference sequence (e.g., a sequence of 2D poses for each known action maintained in an action database of actions), [i.e., implicitly detecting the body points of human body pose P, “a plurality of articulations appearing in in each time-series image”, by comparing the information to a reference sequence, (e.g., a sequence of 2D poses for each known action maintained in an action database of actions), “the reference for identifying a plurality of articulations”]).
Ahmad and Shen et al are combinable because they are both concerned with human actions detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Ahmad, to solve the action recognition problem, as though by Shen et al, in order to find a probable match for the human body pose P represented by M body points, (Shen, Par. 0017).

In regards to claim 3, the combine teaching Ahmad and Shen et al as whole discloses the limitations of claim 1.
Furthermore, Ahmad discloses a predicting unit configured to predict an action of the one subject which follows the plurality of time-series images, based on the displacement of the coordinate and the depth of the whole of the articulation group, (Ahmad, see at least: Page 11746, Figs. 12-13, the joint points information are used to compute motion parameters features based on different activities which are further trained via HMM as shown in Figure 13; and Page 11747, Fig. 14, discloses the recognition of activities of indoor environments using motion parameters features of the joint points coordinates in the plurality of images trained via HMM, as shown in Fig. 13, and the depth silhouettes of the joint points coordinate, “the whole of the articulation group”, as shown in Fig. 14).

In regards to claim 7, an action-estimating program installed on a computer storing a reference for identifying a plurality of articulations of a subject, the program comprising: 
a step for obtaining a plurality of time-series images in which one or more subjects appear, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); 
a step for detecting a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]);
a step for measuring coordinates and depths of the plurality of articulations appearing in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]. Further, the depth values of joint points location in the human silhouettes encode the presence of the features, [i.e., the depth values are implicitly measured for the plurality of joint points in the t frame]);
a step for specifying an articulation group belonging to one subject among the plurality of articulations, based on displacement in the plurality of time-series images of the coordinate and the depth of each measured articulation, (see at least: Page 11745, the skeleton representations implicitly specify the plurality of joint points, “an articulation group”, belonging to one subject among the plurality of articulations as shown in Figs. 11(a)-(h), based on the motion parameters, “displacement”, of the joint points coordinates in the plurality of images, “plurality of time-series images”, and the depth silhouettes of each joint point coordinate, “articulation”, as shown in Fig. 10); and 
a step for estimating an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, and the depth silhouettes of the joint points coordinate, “the whole of the articulation group”, as shown in Fig. 14).
Ahmad does not expressly disclose the detecting plurality of articulations appearing in each time-series image being based on the reference for identifying a plurality of articulations.
	However, Shen et al discloses detecting a plurality of articulations appearing in in each time-series image based on the reference for identifying a plurality of articulations, (see at least: Par. 0017, processing the action sequence information using the methods of the invention (i.e., solve the action recognition problem) to find a probable match by comparing the information to a reference sequence (e.g., a sequence of 2D poses for each known action maintained in an action database of actions), [i.e., implicitly detecting the body points of human body pose P, “a plurality of articulations appearing in in each time-series image”, by comparing the information to a reference sequence, (e.g., a sequence of 2D poses for each known action maintained in an action database of actions), “the reference for identifying a plurality of articulations”]).
Ahmad and Shen et al are combinable because they are both concerned with human actions detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Ahmad, to solve the action recognition problem, as though by Shen et al, in order to find a probable match for the human body pose P represented by M body points, (Shen, Par. 0017).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 3. As such, claim 9 is in rejected for at least similar rational.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al, and Shen et al, as applied to claims 1 and 7 above; and further in view of Tas et al, (US-PGPUB 2018/0338710)

In regards to claim 2, the combine teaching Ahmad and Shen et al as whole discloses the limitations of claim 1.
Furthermore, Ahmad discloses wherein the displacement of the coordinate and the depth of the whole of the articulation group, includes displacement of the coordinate and 
However, the combine teaching Ahmad and Shen et al as whole does not expressly disclose that the depth of the whole of the articulation group includes the depth of a center of gravity of the articulation group.
However, Tas et al discloses that the depth of the whole of the articulation group includes the depth of a center of gravity of the articulation group, (see at least: Par. 0048, the electronic processor 220 selects a subset of the plurality of body joints including the subject's left knee, left ankle, and left foot, and further determines a centroid position for each frame of the depth data using the 3D coordinates of the subject's left knee, left ankle, and left foot extracted from the depth data, [i.e., the depth of the whole of the articulation group implicitly includes the depth of a center of gravity of the articulation group]).
Ahmad and Shen et al and Tas et al are combinable because they are all concerned with human actions detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ahmad and Shen et al, to use the electronic processor 220, as though by Tas et al, in order to determines a centroid position for each frame of the depth data using the 3D coordinates of the subject's body joints, (Par. 0048).

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 2. As such, claim 8 is in rejected for at least similar rational.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al, and Shen et al, as applied to claims 1 and 7 above; and further in view of Varadarajan et al, (US-PGPUB 2018/0293753)

In regards to claim 4, the combine teaching Ahmad and Shen et al as whole discloses the limitations of claim 1.
Furthermore, Shen et al discloses wherein the identifier further stores reference on a basic posture of a subject, (see at least: Par. 0017, receiving by the computing device action sequence information previously recorded as a set of labeled points for each image, wherein the received information comprises a human body pose P that is generally represented by M body points: P= {mi=1 . . . M} obtained by using articulated object tracking techniques).
The combine teaching Ahmad and Shen et al as whole does not expressly disclose wherein the specifying unit estimates the number of subjects appearing in the time-series images, based on the reference of a basic posture, and determines the number of subjects appearing in the time-series images, based on both the estimated number of subjects and the number of articulation-kinds in the detected plurality of articulations.
However, Varadarajan discloses estimating the number of subjects appearing in the time-series images, based on the reference of a basic posture, (see at least: Par.  0022, the multi-person pose estimator 110 may estimate and generate a number of poses of a plurality of people in the one or more images form the imaging device; and Par. 0024, discloses that the multi-person pose estimator 110 may estimate the number of persons in a received image by the number of human parts of a class, [i.e., estimating the number of subjects appearing in the time-series images, based on the generated number of poses of a plurality of people in the one or more images, “reference of a basic posture”, and the number of human parts of a class]), and determining the number of subjects appearing in the time-series images, based on both the estimated number of subjects and the number of articulation-kinds in the detected plurality of articulations, (see at least: Par. 0024, a person cluster refers to already grouped body parts; and Figs 3A-3B, and Par. 0036-0038, disclose the body parts detections and person clustered body parts detections, [which represent the number of articulation-kinds defined by plurality of points]. Further, Fig. 2, and Par. 0027-0029, disclose the detecting body parts using neural network, (step 202, Fig. 2), partitioning refined body part candidates obtained from these initial steps into person clusters, (step 204, Fig. 2), and estimating number of persons in an image, (step 206, Fig. 2), [i.e., implicitly estimating number of persons in an image based on the generated number of poses of a plurality of people in the one or more images as defined in Par. 0024, and the person clusters, which represent the grouped body parts defined by the number of articulation-kinds as shown in Figs. 3A-3B, and defined in Par. 0070).
Ahmad and Shen et al and Varadarajan are combinable because they are all concerned with human actions detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Ahmad and Shen et al, to use the generated number of poses of a plurality of people, and the person clusters based grouped body parts, as though by Varadarajan, in order to estimate the number of persons in an image based on the poses of a plurality of people, and the number of human parts of a class, (Varadarajan, Par. 0024).

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 4. As such, claim 10 is in rejected for at least similar rational.



Allowable subject matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein, when categorizing, the specifying unit categorizes the number of
subjects same as the determined number of subjects into the main subject in decreasing order of the number of the detected articulations”

The relevant prior art of record, Varadarajan et al, (US-PGPUB 2018/0293753), discloses wherein, when determining the number of subjects, the specifying unit categorizes the estimated number of subjects into a main subject or a sub subject other than the main subject, and links the sub subject to any one of the main subjects, (see at least: Par. 0022-0024, Par. 0024, discloses that the multi-person pose estimator 110 may estimate the number of persons in a received image by the number of human parts, “sub-subjects”, of a class, “categorizing”, [i.e., categorizes the estimated number of subjects into a main subject or a sub subject other than the main subject], and links the sub subject to any one of the main subjects, (see at least: Figs. 3A-3B, performing on head detections 302, neck detections 304, right should detections 306, and left shoulder detections, [i.e., implicitly linking the sub subject to any one of the main subjects based on clustering the body parts]); but fails to teach or suggest, either alone or in combination with the other cited references, links the sub subject to any one of the main subjects, based on the reference on motion ranges of a plurality of articulations and the reference on a distance between articulations, and wherein, when categorizing, the specifying unit categorizes the number of subjects same as the determined number of subjects into the main subject in decreasing order of the number of the detected articulations.

Further, the prior art of record, Starkey, (US-PGPUB 2019/0046836), discloses the linking the sub subject to any one of the main subjects, based on the reference on motion ranges of a plurality of articulations and the reference on a distance between articulations, (see at least: Par. 0035, one or more sensors particularly suited for detecting the precise motions (i.e., ranges and/or values of the position and/or orientation) of particular body parts or joints of a skeleton in three-dimensional space, [i.e., the body parts of skeleton, “sub subjects”, are implicitly linked to the skeletons, “main subjects”, based on the reference on motion ranges of the body parts or joints of a skeleton, “a plurality of articulations”]); but fails to teach or suggest, either alone or in combination with the other cited references, the linking the sub subject to any one of the main subjects, based on the reference on a distance between articulations, and wherein, when categorizing, the specifying unit categorizes the number of
subjects same as the determined number of subjects into the main subject in decreasing order of the number of the detected articulations.

An additional prior art of record, Hazelwood et al, (US-PGPUB 10,929,829) discloses linking the sub subject to any one of the main subjects, based on the reference on a distance between articulations, (see at least: col. 4, lines 53-62, a person's gait may be influenced at least in part by the structure of body parts, such as size, structure, distance between various body parts, joint structure, general posture and placement dispositions, among many others. Gait refers to a person's walking pattern or characteristics, [i.e., implicitly linking the body parts, “sub subject” to the person’s gait, “any one of the main subjects”, based on the distance between various body parts, “reference on a distance between articulations”, from the                  person's walking pattern or characteristics]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, when categorizing, the specifying unit categorizes the number of subjects same as the determined number of subjects into the main subject in decreasing order of the number of the detected articulations.

With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein, when categorizing, the specifying unit categorizes a subject which fall
under the reference on a basic posture to the main posture.”

The relevant prior art of record, Varadarajan et al, (US-PGPUB 2018/0293753), discloses wherein, when determining the number of subjects, the specifying unit categorizes the estimated number of subjects into a main subject or a sub subject other than the main subject, and links the sub subject to any one of the main subjects, (see at least: Par. 0022-0024, Par. 0024, discloses that the multi-person pose estimator 110 may estimate the number of persons in a received image by the number of human parts, “sub-subjects”, of a class, “categorizing”, [i.e., categorizes the estimated number of subjects into a main subject or a sub subject other than the main subject], and links the sub subject to any one of the main subjects, (see at least: Figs. 3A-3B, performing on head detections 302, neck detections 304, right should detections 306, and left shoulder detections, [i.e., implicitly linking the sub subject to any one of the main subjects based on clustering the body parts]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, when categorizing, the specifying unit categorizes a subject which fall under the reference on a basic posture to the main posture.

Further, the prior art of record, Starkey, (US-PGPUB 2019/0046836), discloses the linking the sub subject to any one of the main subjects, based on the reference on motion ranges of a plurality of articulations and the reference on a distance between articulations, (see at least: Par. 0035, one or more sensors particularly suited for detecting the precise motions (i.e., ranges and/or values of the position and/or orientation) of particular body parts or joints of a skeleton in three-dimensional space, [i.e., the body parts of skeleton, “sub subjects”, are implicitly linked to the skeletons, “main subjects”, based on the reference on motion ranges of the body parts or joints of a skeleton, “a plurality of articulations”]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, when categorizing, the specifying unit categorizes a subject which fall under the reference on a basic posture to the main posture.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 5. As such, claim 11 is in condition for allowance, for at least similar reasons

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is in condition for allowance, for at least similar reasons

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/17/2022